Citation Nr: 0032354	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increase of an initial rating for a post 
traumatic headache disorder, currently evaluated at 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The appellant had active service in the Air Force from June 
1977 to June 1978.  This case comes before the Board on 
appeal of an initial rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which evaluated the veteran's 
service, connected post traumatic headaches (headache) 
disorder as 10 percent disabling.

Initially, it is noted that the veteran has signed a power of 
attorney authorizing the State of Alabama Department of 
Veterans Affairs to represent him.  However, it appears that 
the veteran has in fact been represented by the State of 
Arkansas Department of Veterans' Affairs at the current RO.  
This matter was addressed in the veteran's May 1994 RO 
hearing.  The Arkansas Department of Veterans' Affairs, 
indicated that it is providing services to the veteran 
through a reciprocal agreement with the Alabama Department of 
Veterans Affairs.  Thus, while the Alabama Department of 
Veterans Affairs holds power of attorney, the Arkansas 
Department of Veterans' Affairs is actually providing the 
services.  As this matter seems to be satisfactory to all 
parties, there is no further clarification needed.

It is noted that in January 1996 the RO initially denied 
service connection for the veteran's headache disorder and 
the veteran appealed this decision to the Board.  The Board 
granted service connection in a decision dated February 1997 
and returned the case to the RO.  The RO then evaluated the 
veteran's disability and assigned the 10 percent rating from 
November 1992, the date of the initial claim.  Thus, the 
Board concludes that for the entire time period in question, 
the RO has considered the 10 percent rating proper.  The 
issue before the Board then is taken to include whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  The Board notes that the RO issued a rating 
decision, in January 1999, in which the veteran's claims of 
entitlement to service connection for poor equilibrium 
secondary to head injury, service connection for ulcer 
condition (claimed as secondary to medication for back 
injury), new and material evidence to reopen claim for 
service connected back condition and new and material 
evidence to reopen claim for service connection for right eye 
injury, with lacerations, right eyelid and right cornea were 
denied.  The Board received a statement from the veteran in 
November 1999, which objects to the RO's January 1999 rating 
decision.  This statement provides arguments for his 
opposition to the position taken by the RO in the January 
1999 rating decision.  This statement, which serves as the 
veteran's notice of disagreement, has not been reviewed by 
the RO and these issues have not been appealed to the Board.  
In such cases, there is some authority that the appellate 
process has commenced and that the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 12 Vet 
App 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Therefore, the Board has not included these issues in its 
consideration of the issue on appeal, but they are discussed 
in the remand section which follows the order section below.

Furthermore, it is noted that the veteran has submitted what 
appears to be additional medical evidence in his statement 
received by the Board in November 1999.  After reviewing this 
evidence, the Board concludes that it relates to the issues 
contained in the RO's January 1999 rating decision and not to 
the veteran's claim for an increased initial rating for his 
headache disorder.  As such the Board does not believe that 
it is necessary or appropriate to return the file to the RO 
for reevaluation before acting on the veteran's current 
appeal.  38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's headaches are currently manifested by 
subjective complaints of throbbing, right-sided pain.  He 
reports three to four headaches per week, each lasting two to 
12 hours.  He also reports losing seven days of work during 
the last 90 day period due to these headaches.  The objective 
evidence of record does not support this frequency of 
headaches. 

3.  The diagnosis, rendered by VA medical examiners, is post 
traumatic headaches.  The veteran sustained a head injury 
during service.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for post traumatic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.124, Diagnostic Codes 8045; 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to a higher compensable rating for his 
headaches is plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
those claims.  As such, no further assistance to the 
appellant is required in order to comply with the duty to 
assist mandated by statute.  The Board notes that the veteran 
has been afforded several VA examinations, and VA hospital 
and outpatient treatment records have been obtained.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, (1999).  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of the VA medical examinations conducted in March 
1997.  In addition, pursuant to Fenderson, supra, all 
pertinent evidence of record will be considered as 
appropriate.

The appellant's service-connected headaches are rated by the 
RO under the criteria in the VA Schedule for Rating 
Disabilities for Migraine 38 C.F.R. § 4.124, 
Diagnostic Code 8100, which provides:  

8100  Migraine:
  With very frequent completely prostrating and prolonged
   attacks productive of severe economic 
inadaptability.........      50
  With characteristic prostrating attacks occurring on an
   average once a month over last several 
months................      30
  With characteristic prostrating attacks averaging one in 2
   months over last several 
months..............................      10
  With less frequent 
attacks....................................       0

It is noted that the veteran has a diagnosis of post 
traumatic headaches, not migraine headaches.  Therefore, it 
is more appropriate to rate the veteran under the rating 
criteria for post traumatic headaches than under the rating 
criteria for migraine headaches.  Post traumatic headaches 
are rated under the criteria in the VA Schedule for Rating 
Disabilities for brain diseases due to trauma 
38 C.F.R. § 4.124, Diagnostic Code 8045, which provides:

8045  Brain disease due to trauma:
  Purely neurological disabilities, such as hemiplegia,
   epileptiform seizures, facial nerve paralysis, etc.,
   following trauma to the brain, will be rated under the
   diagnostic codes specifically dealing with such 
disabilities,
   with citation of a hyphenated diagnostic code (e.g., 8045-
8207).
  Purely subjective complaints such as headache, dizziness,
   insomnia, etc., recognized as symptomatic of brain trauma,
   will be rated 10 percent and no more under diagnostic code
   9304.  This 10 percent rating will not be combined with 
any
   other rating for a disability due to brain trauma.  
Ratings in
   excess of 10 percent for brain disease due to trauma under
   diagnostic code 9304 are not assignable in the absence of 
a
   diagnosis of multi-infarct dementia associated with brain
   trauma.

The appellant underwent VA Medical examinations for his 
headaches in March 1997, and April 1993.  Both VA medical 
examiners diagnosed the veteran to suffer from is post 
traumatic headaches.  There is no indication that the veteran 
suffers from migraine headaches.  Furthermore, both VA 
medical examiners appear to link the veteran current headache 
disorder to an trauma resulting from an automobile accident.  

It is noted that the 1993 VA medical examination indicated 
that the automobile accident occurred in 1979, which was not 
during the veteran's term of service.  The 1979 date of the 
accident appears to be an error, because other evidence in 
the claims file indicates that the accident actually occurred 
in 1978, which was during the veteran's term of service.  
This accident formed the basis of the initial grant of 
service connection.

The 1993 VA examiner recorded the history that the headaches 
were occurring two times per week and lasted one to six 
hours.  The examiner notes that the veteran reports that the 
headaches were usually pounding in nature.  The veteran 
reported that they were frontal and bitemporal and are 
associated with photophobia and nausea.  The examiner 
reported that the veteran had a history of substance abuse, 
which the veteran reported he instituted to forget his 
headaches.  The veteran claimed that the headaches predate 
the substance abuse disorder.  The examiner specifically 
indicated that he believed that the veteran's headaches did 
not bring on the veteran's substance abuse problem.

The 1997 VA examiner recorded the history that the veteran 
experienced headaches three to four days a week each lasting 
two to 12 hours.  The VA examiner went on to indicate that 
the veteran reported that the headaches feature a throbbing, 
right-sided pain.  The VA medical examiner reported that the 
veteran used over the counter analgesics and claimed to have 
seen a physician for the disorder as recently as the week 
prior to the VA examination.  The veteran attributed his 
inability to continue in medical school to the headaches and 
claimed that they had caused him to miss seven days of work 
during the most recent 90-day period.  The record contains 
evidence that throws considerable doubt on the veteran's 
medical schooling.  

Furthermore, there is no conclusive evidence which support 
the veteran's claim that his headaches have caused him to 
miss seven days of work during the most recent 90-day period.  
The claims file contains no evidence that the veteran 
maintained a diary of his headaches, which could be used to 
indicate whether the headaches occurred during business 
hours, or outside of business hours.  It is worth noting that 
in the 1993 VA medical examination, the veteran indicated 
that he had difficulty sleeping as a result of his headaches.  
Since he has indicated that the headaches last from two to 12 
hours, and it is unclear whether they occurred during the 
work day or the evening, it cannot be determined whether the 
headaches were in fact related to the veteran missing work.  

After having carefully reviewed the evidence, the Board 
concludes that the evidence supports a schedular rating of 10 
percent, but no more.  While there is some evidence of record 
to indicate that the appellant has suffered a headaches more 
than once per week, there is no indication that 
characteristic prostrating attacks have been very frequent, 
completely prostrating, and prolonged attacks, productive of 
severe economic inadaptability.  While the veteran reports 
that these attacks have occurred three to four times a week, 
there is no diary or log to indicate when these headaches 
actually occurred or even that the veteran's recollection is 
accurate.  Moreover, repeated medical treatment for headaches 
has not been confirmed.  The fact that the veteran goes on to 
report that these attacks have caused him to miss only seven 
days of work during the last 90-day period, tends to suggest 
that the headaches were either less severe or less frequent 
than indicated.

Furthermore, under DC 8045, "Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more."  The rating criteria goes on to indicate that ratings 
in excess of 10 percent for brain disease due to trauma are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  In this case the 
veteran has presented no evidence of a diagnosis of multi-
infarct dementia associated with brain trauma.

Accordingly, the Board finds that the 10 percent rating is 
the appropriate evaluation in this case and that represents 
the appropriate degree of impairment resulting from the 
service-connected headaches.  Furthermore, even if the 
veteran's disorder was rated under DC 8100, the rating 
criteria for migraines, the record contains sufficient 
conflicting information to suggest that the appropriate 
rating for the veteran's disorder, under DC 8100 would be 
more than 10 percent.  


ORDER

The claim for entitlement to an increased evaluation for a 
post traumatic headache disorder, currently evaluated at 10 
percent disabling, is denied.



REMAND

As noted above, with respect to his claims for: entitlement 
to service connection for poor equilibrium secondary to head 
injury, service connection for ulcer condition (claimed as 
secondary to medication for back injury), new and material 
evidence to reopen claim for service connected back condition 
and new and material evidence to reopen claim for service 
connection for right eye injury, with lacerations, right 
eyelid and right cornea, the RO has denied the veteran's 
claims by rating decision dated in January 1999.  The 
appellant indicated disagreement with that decision by a 
letter received by the Board in November 1999.  As indicated 
in the introduction, in such cases, there is some authority 
that the appellate process has commenced and that the veteran 
is entitled to a statement of the case on the issue.  See 
Pond v. West, 12 Vet. App 341 (1999); Manlicon v. West, 12 
Vet. App. 238 (1999).  Accordingly, while the Board does not 
have jurisdiction to decide these issues, they are remanded 
to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, in accordance with 
applicable procedures, consider any 
pertinent evidence obtained since the 
Notice of Disagreement, and as 
appropriate issue a Statement of the Case 
on the claims of entitlement to service 
connection for poor equilibrium secondary 
to head injury, service connection for 
ulcer condition (claimed as secondary to 
medication for back injury), new and 
material evidence to reopen claim for 
service connected back condition and new 
and material evidence to reopen claim for 
service connection for right eye injury, 
with lacerations, right eyelid and right 
cornea, if the matter remains denied.

2.  The RO should, with the promulgation 
of the Statement of the Case on the 
issues of entitlement to service 
connection for poor equilibrium secondary 
to head injury, service connection for 
ulcer condition (claimed as secondary to 
medication for back injury), new and 
material evidence to reopen claim for 
service connected back condition and new 
and material evidence to reopen claim for 
service connection for right eye injury, 
with lacerations, right eyelid and right 
cornea and inform the appellant that to 
complete the appellate process he should 
complete a timely substantive appeal and 
forward it to the RO.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome as 
to these issues by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



